Citation Nr: 1620360	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for arteriosclerotic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1951 to March 1953.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some VA treatment records are located in Virtual VA, and the Veteran's appellant brief is located in VBMS.  All records are now in these electronic files.

The Veteran initially requested a Travel Board hearing, and it was scheduled in June 2015.  In May 2015, the Veteran's representative submitted a request to cancel the scheduled hearing because the Veteran was hospitalized.

In November 2015, the Board remanded this matter in order to obtain a VA examination.  The Veteran cancelled the VA examination, indicating he was at a rest home and wanted to cancel his claim.  VA notified the Veteran that a request to withdraw an appeal must be submitted in writing.  Neither the Veteran nor his representative submitted such a request, and the matter has since been returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine is not etiologically related to the Veteran's active duty service.

2.  Arteriosclerotic heart disease is not etiologically related to the Veteran's active duty service.

3.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Arteriosclerotic heart disease was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The criteria for unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2010, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims.  In November 2015, the Board remanded this matter to obtain a VA examination, but the Veteran requested that the examination be cancelled.  The Board notes that the Veteran's service treatment records are not associated with the claims file, and an August 2009 VA memorandum contains a formal finding that they may have been destroyed in an accidental fire in July 1973.  Therefore, the Board finds there is no reasonable possibility that the missing records may be located or recovered.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of the case, and to explain findings and conclusions, as well as to carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, Vet. App. 46 (1996).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic disorders, including arteriosclerosis and arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A total disability rating based upon individual unemployability may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total disability rating based upon individual unemployability.  38 C.F.R. §§ 3.341(a) , 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service Connection Analysis

The Veteran seeks entitlement to service connection for degenerative disc disease of the lumbar spine and arteriosclerotic heart disease.  VA treatment records indicate that he has been diagnosed with lumbar degenerative disc disease and is currently being treated for coronary artery disease.  See, e.g., August 2007 and February 2012 VA Treatment Records.

Arteriosclerosis and arthritis are both eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, neither was manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The remaining issue is whether lumbar degenerative disc disease and arteriosclerotic heart disease are etiologically related to service.  September 1998 VA treatment records indicate that the Veteran had a coronary artery bypass in January 1997, and July 2001 VA treatment records indicate he had surgery for lumbar degenerative disc disease in July 2001.  Medical treatment records contain no indication of earlier diagnoses or treatment of these conditions.  As the Veteran was discharged in 1953, there is a gap of more than 40 years between his discharge and the first medical records of treatment or diagnoses of these conditions.  While VA treatment records since September 1998 do indicate ongoing treatment for both conditions, these records do not address the etiology of either condition.

The Veteran has stated that his lumbar degenerative disc disease is a result of lifting heavy military items during service, for which he did not seek in-service treatment, and arteriosclerotic heart disease is a result of sitting in a fox hole in the cold during service.  See, e.g., May 2012 Veteran Statement.  The Veteran's statements regarding the cause of his lumbar degenerative disc disease and arteriosclerotic heart disease are lay statements that purport to provide a nexus opinion between the active duty service and the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   
In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the causes of lumbar degenerative disc disease and arteriosclerotic heart disease are not something that can be determined by mere observation.  Nor are these questions simple.  While the Veteran is competent to report lumbar pain and exposure to cold temperatures, the question of the cause of that lumbar pain or whether exposure to cold caused arteriosclerotic heart disease are not observable facts.  It requires clinical testing to assess and diagnose the underlying conditions and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his lumbar degenerative disc disease and arteriosclerotic heart disease were caused are not competent evidence as to a nexus.  

VA's attempt to obtain a competent nexus opinion from a medical examiner were unsuccessful as the Veteran cancelled the examinations.  Accordingly, the preponderance of the evidence does not support a finding that the Veteran's lumbar degenerative disc disease and arteriosclerotic heart disease are etiologically related to service, and the Veteran's lay statements are not competent to provide evidence of an etiological relationship.   As such, the Board finds that the weight of the evidence is against the claim for service connection, and it must be denied.

TDIU Analysis

The Veteran seeks entitlement to TDIU.  He is currently service-connected for bilateral hearing loss rated at 20 percent disabling, and bilateral tinnitus rated at 10 percent disabling.  He has a combined disability rating of 30 percent.  Therefore, the Veteran's combined service-connected disabilities do not render him eligible for TDIU under the scheduler percentage requirements contemplated by VA regulations.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Although the Veteran does not meet the scheduler criteria for consideration of TDIU, the Board must also consider whether referral for extraschedular consideration is warranted.  Such consideration is warranted when a veteran fails to meet the percentage requirements for eligibility for a total disability rating set forth in 38 C.F.R. § 4.16(a).  Under the extraschedular provision of 38 C.F.R. § 4.16(b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.

In the Veteran's July 2010 claim for TDIU, he indicated that his heart and back rendered him unemployable.  In his December 2011 application for TDIU, he indicated that his diabetes mellitus and lower back condition prevented him from securing or following any substantially gainful occupation.  In a May 2012 statement, the Veteran stated he was unemployable because of his lower back disc disease, heart condition, diabetes, and hearing issues.  While the claims file contains evidence that he is treated for lumbar degenerative disc disease, arteriosclerotic heart disease, and diabetes mellitus, he is not service-connected for these conditions.  See January 2011 Rating Decision.  As such, lumbar degenerative disc disease, arteriosclerotic heart disease, and diabetes mellitus are legally barred from contributing to his unemployability under section 4.16 because unemployability must be based solely on service-connected disabilities.  Thus, TDIU on a schedular or extraschedular basis cannot be assigned for unemployability based partly on these conditions.  38 C.F.R. § 4.16(a), (b).

In his December 2011 application, the Veteran indicated that he has not been employed since 1986, and he had worked as a truck driver from 1975 until he stopped working. The application also indicated that his highest level of education was the 8th grade.  There is no current available employment history to consider since 1986.  Based on his work as a truck driver, and his educational level, the Board does not find that his diminished hearing or tinnitus would impact his ability to perform such an occupation or a similar occupation. The Board further notes that on his 2011 TDIU application, the Veteran indicated that he did not leave his last employment due to disability.  While the Veteran's back and heart disability may interfere with his ability to drive a truck, these conditions are not service-connected, and thus, cannot serve as a basis for referral to the Director, Compensation Service, for extraschedular TDIU consideration.  

Based on the probative evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation, and referral to the Director, Compensation Service, is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for arteriosclerotic heart disease is denied.

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


